Citation Nr: 0326952	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for low 
back degenerative joint disease.

2.  Entitlement to an initial compensable evaluation for 
right knee medial meniscus repair.

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which, in pertinent part, denied the veteran's 
claims of entitlement to service connection for hypertension 
and left ear hearing loss and initial compensable evaluations 
for low back degenerative joint disease, right knee medial 
meniscus repair, and gastroesophageal reflux disease.  

In March 2003, the issues of entitlement to service 
connection for hypertension and left ear hearing loss and 
initial compensable evaluations for low back degenerative 
joint disease, right knee medial meniscus repair, and 
gastroesophageal reflux disease were before the Board.  The 
Board denied the claims of entitlement to service connection 
for hypertension and left ear hearing loss.  With regard to 
the issues of entitlement to initial compensable evaluations 
for low back degenerative joint disease, right knee medial 
meniscus repair, and gastroesophageal reflux disease, the 
Board undertook additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2), which is further addressed 
below.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
after reviewing the veteran's case, the Board determined that 
the following additional evidentiary development was needed 
prior to final appellate consideration of the veteran's 
claims, as set out in an internal development memorandum, as 
follows: 

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded appropriate examinations to evaluate 
the nature and severity of his service-
connected low back degenerative joint disease, 
right knee medial meniscus repair, and 
gastroesophageal reflux disease.  The claims 
folder must be provided to the examiner(s) for 
review in conjunction with the examinations.
With regard to the low back and right knee the 
examiner(s) should be asked to include X-ray 
studies and to provide complete observations 
of the ranges of motion of the low back and 
right knee.  All findings should be reported 
in detail.  The examination report(s) should 
include responses to the following medical 
questions:
a.	Does the veteran's low back and/or 
right knee exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service-connected disabilities (if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms)?
b.	Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?  
A complete rationale should be given for 
all opinions and conclusions expressed.
With regard to the veteran's service-connected 
gastroesophageal reflux disease (GERD), the 
examiner should determine whether the veteran 
currently has any symptoms or clinical 
pathology indicative of GERD.  A detailed 
medical history should be obtained from the 
veteran, all clinical signs and symptoms 
should be described in detail, and any 
appropriate testing should be conducted.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

However, on May 1, 2003, prior to the Board's determination 
as to whether all the requested evidence had been obtained 
and its consideration of the claim on appeal, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans, supra at 
1348 (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA; neither does the record 
reflect that the RO issued an evidence development letter 
consistent with the notice requirements of the VCAA.  The 
Court has indicated that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, requires the RO to inform a claimant as to which 
evidence VA will provide and which evidence the claimant is 
to provide, and require remand where the RO failed to do so 
before transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and Paralyzed 
Veterans of America, supra.  

2.  The RO may wish to review the claims 
files and the Board's requested development 
actions to ensure that all necessary 
evidentiary development is completed 
regarding the veteran's claims.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied, including VA 
re-examination if warranted.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the February 2002 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


